OkiGINAL                                                       04/12/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0485



                                       DA 20-0485


 DAVID RAFES,
                                                                              FILED
                                                                             APR   1 2 2021
              Plaintiffs and Appellants,                                       L.:, • i   nwo0C1
                                                                     CIE7c
                                                                                             Court
                                                                                    Montana

       v.                                                          ORDER

 ANDY Burrs.

              Defendant and Appellee.


      Upon consideration of Appellant's motion for an extension of time to file his
opening brief, and good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 14, 2021, within which to file his opening brief.
      No further extensions will be granted.
      DATED this          day of April, 2021.
                                                For the Court,




                                                              Chief Justice